Citation Nr: 1615876	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-46 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

This issue was previously presented to the Board in July 2014 and again in June 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has a current diagnosis of glaucoma which had its onset to a compensable degree within a year of service separation.  


CONCLUSION OF LAW

The criteria for the award of service connection for glaucoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for glaucoma.  He contends this disability began during active duty service, or within a year thereafter, or is etiologically linked to pyridostigmine bromide tablets taken as an anti-nerve agent preventative measure prior to service in the Persian Gulf.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Among the chronic disorders listed under 38 C.F.R. § 3.309(a) are organic diseases of the nervous system.  VA has recognized glaucoma to fall within that classification.  See M21-1MR, Part IV, Subpart ii, Ch. 2, Sect. B.2.b. (recognizing glaucoma as an organic disease of the nervous system).  

In the present case, the service treatment records indicate the Veteran was without a diagnosis of glaucoma during service or at service separation.  A November 1993 intraocular pressure study was within normal limits.  On a November 1993 report of medical history, the Veteran denied any history of eye trouble, and none was noted on concurrent objective examination.  The Veteran retired from active duty service in January 1994.  

Post-service, a September 1994 record noted the Veteran was in for his visual field results and the assessment was "probable [low tension glaucoma]."  The Veteran was afforded a May 1995 VA Persian Gulf examination.  He reported a history of glaucoma at that time.  More recent VA examinations have confirmed a current diagnosis of bilateral glaucoma, and such a current diagnosis is recognized by the Board.  

In September 2015 the Veteran's claims file was returned to a VA optometrist who had previously examined the Veteran in August 2014.  While this examiner concluded the Veteran's glaucoma was likely genetic in nature and unrelated to the circumstances of service, she also stated that the glaucoma likely first manifested in 1994.  This finding is consistent with the record, including the May 1995 Persian Gulf examination, at which time the Veteran reported having received a diagnosis of glaucoma.  Thus, the examiner's statement establishes onset of the Veteran's glaucoma within a year of his January 1994 service separation.  During the August 2014 VA examination the examiner noted the Veteran was taking latanoprost daily for the glaucoma.  Review of the records from September 1994 reflect at the time he was seen for probable low tension glaucoma he was taking "TXE."  The Veteran's follow up appointment in March 1995 reflected he was out of medication and was given a prescription for TXE.  The Board notes that TXE, or Timoptic-XE is a solution used to treat glaucoma.  Therefore, it appears the Veteran was using continuous medication in 1994.  Under 38 C.F.R. § 4.79, Diagnostic Code 6013, a 10 percent evaluation is warranted for the use of continuous medication.  
  
As glaucoma is a recognized presumptive disorder under 38 C.F.R. § 3.309, and the record reflects the onset of the condition within one year of service to a compensable degree, service connection for this disorder is thus warranted.  


ORDER

Service connection for glaucoma is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


